Title: To George Washington from Timothy Pickering, 28 September 1780
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Camp at Tappan Septr. 28 1780
                        
                        I am authorized, with your approbation, to take from the line of the army such & so many officers to
                            serve in my department as I may find necessary, and as are willing to engage in the business. In consequence hereof I have
                            agreed to appoint Major Cogswell waggon master for the main army, if your excellency should approve of it. I find it has
                            been the usual practice in the German armies to appoint a field officer to that duty; and am led to think a similar
                            appointment with us would be attended with advantages: but as it will be novel, I could wish, if your excellency should
                            think proper, to announce Major Cogswell’s appointment in some such manner as is mentioned in the inclosed paper.
                        I shall be obliged to your excellency to inform the army of my appointment as quarter master general, and
                            that of Henry Emanuel Lutterloh Esqr. whom I have appointed commissary of forage
                            .
                     Enclosure
                                                
                            
                                
                                    c.28 September 1780
                                
                            
                            It being the practice in foreign armies to take the principal waggon master from the line of the army;
                                and as the service will probably be benefited by adopting that practice, the quarter master general, with the
                                approbation of the commander in chief, has appointed Major Cogswell Waggon Master for the Main Army; & he is
                                to be obeyed as such.
                        
                        
                    